Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 1, 2016

                                            No. 04-16-00258-CV

                                  IN RE January and Robert HOWELL

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On April 25, 2016, relators filed a petition for writ of mandamus. The court has
considered relators’ petition and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on June 1, 2016.


                                                             _________________________________
                                                             Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015-PA-01619, styled In re M.E.R., R.M.R., M.N.R., J.A.R., E.J.R.,
B.L.R. & B.R., Children, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Peter A.
Sakai presiding.